

EXHIBIT 10.3
 
EXECUTIVE CHAIRMAN AGREEMENT
 
     This Executive Chairman Agreement (“Agreement”) is entered into as of the
8th day of February, 2011 (the “Effective Date”), by and between Hoyoung Huh,
M.D., Ph.D. (“Executive”) and Geron Corporation (the “Company”).
 
     Whereas, the Company desires to employ Executive to provide personal
services to the Company as Executive Chairman of the Board of Directors of the
Company (the “Board”), and wishes to provide Executive with certain compensation
and benefits in return for Executive’s services; and 
 
     Whereas, Executive wishes to be employed by the Company and provide
personal services to the Company in return for certain compensation and
benefits;
 
     Now, Therefore, in consideration of the mutual promises and covenants
contained herein, it is hereby agreed by and between the parties hereto as
follows: 
 
ARTICLE I
EMPLOYMENT BY THE COMPANY
 
     1.1 Position and Duties. Subject to the terms set forth herein, the Company
agrees to employ Executive in the position of Executive Chairman, reporting to
the Board and Executive hereby accepts such employment. Executive shall serve in
an employee capacity and shall perform such duties as are assigned to Executive
by the Board and such other duties as are customarily associated with the
position of Executive Chairman. During the term of Executive’s employment with
the Company, Executive will devote Executive’s best efforts and such amount of
Executive’s business time and attention (except for vacation periods as set
forth herein and reasonable periods of illness or other incapacities permitted
by the Company’s general employment policies or as otherwise set forth in this
Agreement) to the business of the Company as deemed necessary to provide such
service. In addition, while employed hereunder, the Company shall nominate
Executive for reelection as a member of the Board and use its best efforts to
cause Executive to be so elected.
 
     1.2 Employment at Will. Both the Company and Executive shall have the right
to terminate Executive’s employment with the Company at any time, with or
without cause, and without prior notice. If Executive’s employment with the
Company is terminated, Executive will not be entitled to receive any
compensation or benefits except for accrued but unpaid base salary and such
other amounts required by applicable law or as may otherwise be provided under
the Company’s Change of Control Severance Plan.
 
     1.3 Employment Policies. The employment relationship between the parties
shall also be governed by the general employment policies and practices of the
Company, including those relating to protection of confidential information and
assignment of inventions, except that when the terms of this Agreement differ
from or are in conflict with the Company’s general employment policies or
practices, this Agreement shall control.
 

--------------------------------------------------------------------------------

 

ARTICLE II
COMPENSATION
 
     2.1 Base Salary. Executive shall receive for all services to be rendered
hereunder an annual base salary of $250,000, payable on the regular payroll
dates of the Company, subject to increase in the sole discretion of the Board.
 
     2.2 Bonus. Executive shall be eligible for a discretionary bonus of up to
60% of Executive’s base salary based upon Executive’s individual performance and
the performance of the Company, with the final amount of such bonus to be
determined in the sole discretion of the Compensation Committee of the Board or
the Board.
 
     2.3 Standard Company Benefits. Executive shall be entitled to all rights
and benefits for which Executive is eligible under the terms and conditions of
the standard Company benefits and compensation practices that may be in effect
from time to time and are provided by the Company to its Executive employees
generally.
 
ARTICLE III
PROPRIETARY INFORMATION OBLIGATIONS
 
     3.1 Agreement. Executive agrees to abide by the Proprietary Information and
Inventions Agreement attached hereto as Exhibit A.
 
     3.2 Remedies. Executive’s duties under the Proprietary Information and
Inventions Agreement shall survive termination of Executive’s employment with
the Company and the termination of this Agreement. Executive acknowledges that a
remedy at law for any breach or threatened breach by Executive of the provisions
of the Proprietary Information and Inventions Agreement would be inadequate, and
Executive therefore agrees that the Company shall be entitled to injunctive
relief in case of any such breach or threatened breach.
 
ARTICLE IV
OUTSIDE ACTIVITIES
 
     4.1 No Conflicting Business Interests. During the term of Executive’s
employment by the Company, except on behalf of the Company, Executive shall not
directly or indirectly, whether as an officer, director, stockholder, partner,
proprietor, associate, representative, consultant, or in any capacity whatsoever
engage in, become financially interested in, be employed by or have any business
connection with any other person, corporation, firm, partnership or other entity
whatsoever which were known by Executive to compete directly with the Company,
throughout the world, in any line of business engaged in (or planned to be
engaged in) by the Company; provided, however, that anything above to the
contrary notwithstanding, Executive may own, as a passive investor, securities
of any competitor corporation, so long as Executive’s direct holdings in any one
such corporation shall not in the aggregate constitute more than 1% of the
voting stock of such corporation.
 
2
 

--------------------------------------------------------------------------------

 

ARTICLE V
NONINTERFERENCE
 
     While employed by the Company, and for one (1) year immediately following
the date on which Executive terminates employment or otherwise ceases providing
services to the Company, Executive agrees not to interfere with the business of
the Company by soliciting or attempting to solicit any employee of the Company
to terminate such employee’s employment in order to become an employee,
consultant or independent contractor to or for any competitor of the Company.
Executive’s duties under this Article V shall survive termination of Executive’s
employment with the Company and the termination of this Agreement.
 
ARTICLE VI
GENERAL PROVISIONS
 
     6.1 Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of personal delivery (including personal
delivery by telex) or the third day after mailing by first class mail, to the
Company at its primary office location and to Executive at Executive’s address
as listed on the Company payroll.
 
     6.2 Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.
 
     6.3 Waiver. If either party should waive any breach of any provisions of
this Agreement, they shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.
 
     6.4 Complete Agreement. This Agreement and its Exhibit A constitute the
entire agreement between Executive and the Company and are the complete, final,
and exclusive embodiment of their agreement with regard to this subject matter
(except for the Company’s equity incentive plans and Change of Control Severance
Plan). This Agreement and its Exhibit A are entered into without reliance on any
promise or representation other than those expressly contained herein or
therein, and they cannot be modified or amended except in a writing signed by a
duly-authorized officer of the Company.
 
     6.5 Counterparts. This Agreement may be executed in separate counterparts,
any one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.
 
     6.6 Headings. The headings of the sections hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.
 
     6.7 Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by Executive and the Company, and their
respective successors, assigns, heirs, executors and administrators, except that
Executive may not assign any of Executive’s duties hereunder and Executive may
not assign any of Executive’s rights hereunder, without the written consent of
the Company, which shall not be withheld unreasonably.
 
3
 

--------------------------------------------------------------------------------

 

     6.8 Arbitration. In the event of any contractual, statutory or tort dispute
or claim relating to or arising out of Executive’s employment relationship with
the Company (including but not limited to any claims of wrongful termination or
age, sex, race, or other discrimination, but not including workers’ compensation
claims), Executive and the Company agree that all such disputes will be finally
resolved by binding arbitration conducted by a single neutral arbitrator
associated with the American Arbitration Association in Menlo Park, California.
Executive and the Company hereby waive their respective rights to have any such
disputes or claims tried to a judge or jury. However, the Company agrees that
this arbitration provision will not apply to any claim, by either Executive or
the Company, for injunctive relief. The administrative costs of any arbitration
proceeding between Executive and the Company and the fees and costs of the
arbitrator shall be borne by the Company.
 
     6.9 Attorneys’ Fees. If either party hereto brings any action to enforce
rights hereunder, each party in any such action shall be responsible for its own
attorneys’ fees and costs incurred in connection with such action.
 
     6.10 Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
California.
 
[Signature Page Follows]
 
4
 

--------------------------------------------------------------------------------

 

     In Witness Whereof, the parties have executed this Agreement on the day and
year first above written.
 
GERON CORPORATION
        By: /s/ Alexander E. Barkas   Alexander E. Barkas, Ph.D.
Lead Independent Director     Date:  4/28/2011


Accepted and agreed this 28th day of April, 2011,
 

/s/ Hoyoung Huh Hoyoung Huh, M.D., Ph.D.


5
 

--------------------------------------------------------------------------------